Citation Nr: 1428192	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-33 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service-connected burial benefits.

3.  Entitlement to dependency and indemnity compensation under 38 U.S.C.A.        § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Loreain Tolle, Agent




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to September 1971.  The Veteran died in March 2012.  The appellant is prosecuting the appeal as a substitute for the Veteran under the provisions of 38 U.S.C.A. § 5121A (West Supp. 2013).  See September 2012 Regional Office Memo.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen a previous denial of entitlement to service connection for hepatitis C.  In December 2010, the Board, per 38 C.F.R. 3.156(c)(1) (2013), reconsidered the Veteran's claim on the merits and remanded the Veteran's hepatitis C claim for further development.  In March 2012, the Board again remanded the Veteran's hepatitis C claim for further development, and also remanded a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  An April 2013 rating decision granted entitlement to a TDIU, and as such, entitlement to TDIU is not before the Board.

The Veteran testified at a July 2010 hearing before the undersigned Veterans Law Judge in Philadelphia, Pennsylvania.  A transcript of the hearing is of record.  In the November 2008 Form 9 and a June 2009 statement, the Veteran requested a Decision Review Officer (DRO) hearing with regards to his hepatitis C claim, which was not held.  The March 2012 Board remand directed for the Veteran to be contacted to determine whether he wished to have a DRO hearing.  In November and December 2012 letters, the appellant was asked whether she wished to have a DRO hearing with respect to the TDIU claim, which she declined in a December 2012 statement.  While the appellant was not offered a DRO hearing on the issue of entitlement to service connection for hepatitis C, as the claim is being granted, there is no prejudice to the appellant.        

Subsequent to the last Supplemental Statement of the Case issued in May 2013, additional evidence was received.  As the claim is being granted, there is no prejudice for the Board to consider this evidence in the first instance.  

It is also noted that the RO denied entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 (West 2002) by way of an April 2013 rating decision.  The appellant thereafter appealed both the issue of service connection for the cause of the Veteran's death and dependency and indemnity compensation under 38 U.S.C.A. § 1318 in July 2013.  Accordingly, remand is warranted for a statement of the case to be issued concerning the claim for dependency and indemnity compensation under 38 U.S.C.A. § 1318.  See 38 C.F.R. § 19.9(c) (2013).

Furthermore, the RO granted burial benefits only at the amount allowed for a Veteran whose death was not related to military service in July 2012.  The appellant filed a notice of disagreement in November 2012 asserting that service-connected burial benefits are warranted.  Accordingly, remand is warranted for a statement of the case to be issued.  Id.  
 
An April 2013 rating decision denied entitlement to service connection for cause of death and the appellant timely filed a notice of disagreement (NOD) in June 2013.  A statement of the case (SOC) was issued in September 2013, which stated in part that service connection for hepatitis C was still on appeal with the Board and "[i]f a different outcome results from the pending appeal, the issue of service connection for the cause of death will be revisited".  In an October 2013 statement in response to the September 2013 SOC, the appellant stated that she would wait for the outcome of the pending Board appeal and no substantive appeal was filed.  Accordingly, the matter pertaining to service connection for the cause of death is referred to the Agency of Original Jurisdiction (AOJ).  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service-connected burial benefits and entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 (West 2002) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's hepatitis C was related to his active service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for hepatitis C, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2013).  Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran had a current diagnosis of hepatitis C.  See e.g., April 2013 Hepatitis, Cirrhosis and Other Liver Conditions Disability Benefits Questionnaire (DBQ).  The crucial inquiry in this case is to the in-service incurrence and nexus elements of service connection.  

The appellant, and the Veteran prior to his death, contend that the Veteran's hepatitis C was incurred in service and offered various possibilities for the contraction of the Veteran's hepatitis C.  As possible sources of the Veteran's contraction of hepatitis C, the Veteran stated that he received tattoos in-service in Vietnam, that he used prostitutes in-service, that he shared razors in-service, that his duties in-service working on a helicopter exposed him to wounded and dead soldiers and blood and that he was inoculated in-service with an air gun.  See July 2010 Hearing Transcript.  The Veteran also stated at the July 2010 hearing that he was hospitalized for hepatitis in-service, though no medical records verifying this were able to be obtained.  See October 2011 Formal Finding of Unavailability.  There is also evidence that the Veteran used intravenous drugs both in-service and after service.  See March 2008 VA examination and February 2011 VA examination.  The Board finds the Veteran's statements about the possible methods of contraction of hepatitis C outlined above to be competent and credible.  

Various medical opinions are of record that address the etiology of the Veteran's hepatitis C.  An August 2010 letter from Dr. A.B. indicated that the Veteran was receiving treatment from the doctor and the doctor stated that "I would like to state that in my professional medical opinion that [the Veteran] has been exposed to many risk factors during his tour in the US Army that could lead to Hep-C" and goes on to mention unprotected sex in Vietnam, sharing razors in Vietnam, receiving tattoos in Vietnam, inoculations with the jet injector, treatment for hepatitis in Vietnam and exposure to wounded soldiers in Vietnam.  A September 2010 letter from Dr. V.N. stated that the Veteran was under his care and that "[i]t is very possible that [the Veteran] was exposed to hepatitis C during his service time.  Exposures to hepatitis C can include blood exposure and unprotected sex."  A February 2011 VA examination report noted that the c-file was not available for review and did not offer an opinion as to the etiology of the Veteran's hepatitis C.  A March 2011 VA addendum medical opinion from the same doctor stated that the examiner "cannot render an opinion regarding this patient's current liver condition and its association to the service without resorting to mere speculation."  A January 2012 addendum VA medical opinion from the same doctor did not provide an additional opinion and pointed to the March 2011 VA medical opinion.  A February 2013 VA medical opinion from a different doctor stated that "[s]haring razor blades is a well-recognized transmission agent for hepatitis C.  It is up to the adjudication to decide whether to accept the [V]eteran's history at face value for then the opinion would be it is at least as likely as not that sharing razor blades resulted in contracting hepatitis C."  Finally, an April 2013 Hepatitis, Cirrhosis and Other Liver Conditions DBQ from another doctor listed risk factors of accidental exposure to blood, intravenous drug use and sharing of razors.  In the remarks section, the doctor referenced these "3 possible routes of exposure" and stated that "statistically most likely exposed via injection drug use but impossible based on available data to exclude service-related exposures."

Having found the Veteran's testimony credible, including as to the shared use of razors in service, and after reviewing the medical opinions, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran's hepatitis C was related to his active service.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for hepatitis C is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

ORDER

Entitlement to service connection for hepatitis C is granted.  


REMAND

The RO granted non-service connected burial benefits in July 2012 and in November 2012, the appellant timely filed a NOD as to this decision.  In a January 2013 letter, the RO acknowledged receiving the November 2012 NOD and stated that "this issue is already being reviewed under your substitute claimant appeal" by the Board.  Where, as in this case, a NOD has been timely filed and a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, if the benefit sought cannot be granted, the AOJ must issue a SOC as to the Veteran's claim for entitlement to service-connected burial benefits and provide the appellant the opportunity to perfect an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.         § 19.26 (2013); see Manlincon, 12 Vet. App. at 238. 

Also, an April 2013 rating decision denied entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 (West 2002) and the appellant timely filed a NOD in June 2013.  A SOC was issued in September 2013 only for the issue of entitlement to service connation for cause of death and did not address entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 (West 2002).  As a NOD has been timely filed and a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, if the benefit sought cannot be granted, the AOJ must issue a SOC as to the Veteran's claim for entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 (West 2002) and provide the appellant the opportunity to perfect an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2013); see Manlincon, 12 Vet. App. at 238. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the benefit sought cannot be granted, issue a Statement of the Case regarding the issue of entitlement to service-connected burial benefits and advise the Veteran of the procedural requirements to continue an appeal of that issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

2.  If the benefit sought cannot be granted, issue a Statement of the Case regarding the issue of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 (West 2002) and advise the Veteran of the procedural requirements to continue an appeal of that issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


